Citation Nr: 0417115	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  04-09 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
upper and lower extremities.

2.  Entitlement to service connection for residuals of 
frostbite of the upper and lower extremities.

3.  Entitlement to service connection for a scar at the top 
of the skull.

4.  Entitlement to service connection for pyorrhea and tooth 
loss, claimed as residuals of beriberi.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 1943 
to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
Regional Office (RO).  The RO, inter alia, denied the 
veteran's claims of entitlement to service connection for 
arthritis of the upper and lower extremities, residuals of 
frostbite of the upper and lower extremities, a scar at the 
top of the skull, and pyorrhea and tooth loss, claimed as 
residuals of beriberi.  

In a statement submitted by the veteran in January 2004, 
there appears to be asserted a claim of entitlement to 
service connection for a disability of the back and neck.  As 
this claim has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

With respect to the veteran's claim of entitlement to service 
connection for pyorrhea and tooth loss, claimed as residuals 
of beriberi, it is noted that in an October 1946 rating 
decision, service connection for treatment purposes was 
granted for various teeth (namely, #'s 1-5-7-8-9-17-21).  In 
that regard, the veteran should be asked to clarify the 
nature of his current claim of service connection for a 
dental disorder, and asked to differentiate it between the 
prior October 1946 grant of benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.




REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112(West 
2002).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO has not issued a VCAA notice letter to the veteran 
compliant with Quartuccio, supra.

In this case, the record shows the RO provided the veteran 
with general notice of the statutory and regulatory 
provisions relevant to his claim in its statement of the case 
furnished to him in February 2004; however, he has not been 
provided specific notice of the VCAA and this law's 
requirements, particularly VA's obligation to inform the 
claimant which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).  

As such, absent notice of the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).



The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

An initial review of the evidence reveals that, although the 
veteran's entry and separation examination reports are of 
record, his other service medical records are presumed 
destroyed by the fire at the National Personnel Records 
Center in St. Louis, Missouri in 1973.  Even prior to the 
enactment of the VCAA, the CAVC had held that in cases where 
the veteran's service medical records were unavailable, 
through no fault of the veteran, there was a "heightened 
duty" to assist the veteran in the development of the case.  
See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 
(2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The CAVC has also held that VA regulations do not require 
that service connection be established by service medical 
records, but may be established by cognizable evidence from 
other medical and lay sources.  Smith v. Derwinski, 2 Vet. 
App. 147, 148 (1992).  Further, the CAVC has held that the 
"duty to assist" includes advising a claimant that, even 
though service records were not available, alternate proof to 
support the claim will be considered.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

The Board notes that the veteran has not been afforded a VA 
examination.  Although there is no evidence showing 
complaint, treatment, or diagnosis in service for the claimed 
disorders, there is evidence establishing that the veteran 
was engaged in combat.  In this regard, his discharge 
certificate shows that he had combat infantry qualifications, 
and had served as a military policeman for over one year in 
the European Theatre during World War II.  

The Board notes that 38 U.S.C.A. § 1154(b) (West 2002) 
provides that, in the case of a veteran who engaged in combat 
with the enemy during a period of war, lay evidence of in 
service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d) (2003).  

It must be noted, however, that the presumption afforded 
under 38 U.S.C.A. § 1154(b) addresses only the question of 
whether a particular disease or injury occurred in service, 
that is, what happened then, and does not address the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
Thus, this provision does not presumptively establish service 
connection for a combat veteran; rather, they relax the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
see also Wade v. West, 11 Vet. App. 302 (1998); Velez v. 
West, 11 Vet. App. 148 (1998); Libertine v. Brown, supra.

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  


In light of the presumptions afforded the veteran under 38 
U.S.C.A. § 1154(b), the Board is of the opinion that the 
veteran should be afforded a VA examination for the purpose 
of determining the nature, extent of severity, and etiology 
of any upper and lower extremity arthritis, frost bite 
residuals, scar at the top of the skull, and pyorrhea and 
tooth loss that may be present.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for arthritis of the upper 
and lower extremities, residuals of 
frostbite of the upper and lower 
extremities, a scar at the top of his 
skull, and for pyorrhea and tooth loss 
claimed as beriberi since service.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).


5.  VBA AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded VA 
examinations in the appropriate 
specialties to ascertain the nature, 
extent of severity, and etiology of any 
upper and lower extremity arthritis, 
frost bite residuals, scar on the top of 
the skull, and pyorrhea and tooth loss 
that may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiners should 
be accomplished.  

Since it is important "that each 
disability be viewed in relation to 
its history [,]" 38 C.F.R. § 4.1 
(2003), the claims file and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  The examiners must 
annotate the examination reports that 
the claims file was in fact made 
available for review in conjunction 
with the examinations.  Any further 
indicated special tests and studies 
should be conducted.
Each examiner is requested to review 
all pertinent records associated with 
the claims file and offer an opinion 
as to whether it is at least as likely 
as not that any current upper and 
lower extremity arthritis, frost bite 
residuals, scar on the top of the 
skull, and pyorrhea and tooth loss 
that may be present are etiologically 
related to the veteran's military 
service.  A clear rationale for all 
opinions and a discussion of the facts 
and medical principles would be of 
considerable assistance to the Board 
and should be provided.  



6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures 

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for upper and lower 
extremity arthritis, frost bite 
residuals, scar on the top of the skull, 
and pyorrhea and tooth loss.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims of entitlement to service connection, and may result 
in a denial(s).  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


